Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-103

IN RE: KYLE M. COURTNALL,
                      Respondent.
Bar Registration No. 468109                              BDN: 471-13

BEFORE:       Thompson, Associate Judge, and Pryor and Nebeker, Senior Judges.

                                       ORDER
                                 (FILED - May 1, 2014)

       On consideration of the certified order suspending respondent’s license to
practice law in the state of Virginia for a period of 15 months, this court’s February
12, 2014, order suspending respondent pending further action of the court and
directing him to show cause why the reciprocal discipline of disbarment should not
be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it
appearing that respondent has failed to file a response to this court’s order to show
cause or the affidavit required by D.C. Bar R. XI, §14 (g), it is

       ORDERED that Kyle M. Courtnall is hereby suspended from the practice of
law in the District of Columbia for a period of 15 months. See In re Sibley, 990 A.2d
483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable
presumption of identical reciprocal discipline applies to all cases in which the
respondent does not participate). It is

       FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s suspension will not begin to run until such time as he files an affidavit
that fully complies with the requirements of D.C. Bar. R. XI, § 14 (g).

                                           PER CURIAM